ASSIGNMENT AND ASSUMPTION OF PURCHASE AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION OF PURCHASE AGREEMENT (this “Assignment”) dated
as of September 28, 2007, is made and entered into by and between TRIPLE NET
PROPERTIES, LLC, a Virginia limited liability company (“Assignor”), and NNN
HEALTHCARE/OFFICE REIT E FLORIDA LTC, LLC, a Delaware limited liability company
(“Assignee”), with reference to the following Recitals:

R E C I T A L S

A. Assignor is “Buyer” under that certain Purchase Agreement mutually executed
as of August 6, 2007, by and between Assignor and Health Quest Realty XVII, an
Indiana general partnership, Health Quest Realty XXII, an Indiana general
partnership, and Health Quest Realty XXXV, an Indiana general partnership, as
the same may be amended (the “Purchase Agreement”), wherein Assignor agreed to
purchase certain real property commonly known as the Health Quest Group
Properties, as more particularly described in the Purchase Agreement, on the
terms and conditions set forth in the Purchase Agreement.

B. Assignor desires to assign and transfer to Assignee, and Assignee desires to
assume from Assignor, all of Assignor’s right, title, claim and interest in, to
and under the Purchase Agreement.

NOW, THEREFORE, in consideration of the foregoing Recitals (which are
incorporated herein by this reference) and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Assignor and Assignee hereby agree as follows:

A G R E E M E N T

1. Assignment; Assumption. Assignor hereby assigns and transfers to Assignee all
of Assignor’s right, title, claim and interest as “Buyer” or otherwise in, to
and under the Purchase Agreement. By executing this Assignment, Assignee hereby
accepts such assignment and expressly agrees to assume and be bound by all of
the provisions of the Purchase Agreement from and after the date hereof.

2. Successors and Assigns. This Assignment shall inure to the benefit of, and be
binding upon, the successors, executors, administrators, legal representatives
and assigns of the parties hereto.

3. Counterparts. This Assignment may be executed in any number of counterparts
with the same effect as if all of the parties had signed the same document. All
counterparts shall be construed together and shall constitute one agreement.

[Signatures on next page]

1

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their duly authorized representatives as of the date first written
above.

     
ASSIGNOR:
  TRIPLE NET PROPERTIES, LLC,
a Virginia limited liability company
 
  By: /s/ Richard Hutton
Name: Richard Hutton
Title: Executive Vice President
ASSIGNEE:
  NNN HEALTHCARE/OFFICE REIT



    E FLORIDA LTC, LLC,

a Delaware limited liability company

By: /s/ Shannon K S Johnson



    Authorized Signatory

2